  

Exhibit 10.1



 

THE McCLATCHY COMPANY

2017 SENIOR EXECUTIVE RETENTION PLAN

(As Adopted Effective February 23, 2017)

 

Purpose. With the transition of the corporation’s leadership to a new Chief
Executive Officer, the Compensation Committee (the “Committee”) of the Board of
Directors of The McClatchy Company (“McClatchy”) has recommended and approved
the establishment of this 2017 Senior Executive Retention Plan (the “Plan”). The
purpose of the Plan is to maintain the cohesion of the senior management team
and to motivate and reward eligible senior executive officers for continued
dedicated service. No shareholder approval is required to give effect to the
terms of the Plan. The Committee is responsible for administration of the Plan
and, in its sole discretion, shall make all determinations under the Plan.

 

Covered Individuals. The individuals listed on Exhibit A attached hereto shall
be participants in the Plan (the “Participants”).

 

Amount of Retention Award. If a Participant satisfies the criteria for payment
described under “Payment of the Retention Award,” the Participant is eligible to
receive payment of a retention award in an amount up to the maximum amount set
forth next to the Participant’s name on Exhibit A attached hereto (the
“Retention Award”).

 

Payment of the Retention Award. A Participant shall be eligible to receive 50%
of the Participant’s Retention Award if the Participant remains continuously
employed by McClatchy or a subsidiary of McClatchy from the date hereof (the
“Effective Date”) through January 25, 2018, and a Participant shall be eligible
to receive the remaining 50% of the Participant’s Retention Award if the
Participant remains continuously employed by McClatchy or a subsidiary of
McClatchy from the Effective Date through July 25, 2018. Each such date shall be
a “Vesting Date.”  

 

Any Retention Award becoming payable as just described shall be paid in a lump
sum, less applicable withholding taxes, to the Participant entitled to such
payment as soon as reasonably practicable following the applicable Vesting Date
and the Committee’s certification that the Participant has become entitled to
payment; provided, further, that in no event will payment of any Retention Award
or portion thereof be paid later than March 15th of the calendar year following
the calendar year in which the Vesting Date occurs.

 

Except as provided next, a Participant will not be entitled to receive payment
of a Retention Award or a portion thereof under this Plan if he or she
terminates employment with McClatchy and its subsidiaries on or prior to the
applicable Vesting Date. Notwithstanding the preceding:

 

·A Participant shall be entitled to receive the unpaid portion of the Retention
Award, if the Participant ceases to be an employee of McClatchy and its
subsidiaries on account of death or Disability prior to the applicable Vesting
Date, in which case payment shall be made as soon as reasonably practicable
following his or her date of termination of employment, but in no event later
than March 15th of the calendar year following the calendar year in which the
date of termination of employment occurs; and

 



 1 

 

 

·A Participant shall be entitled to receive the unpaid portion of the Retention
Award, (i) if the Participant ceases to be an employee on account of involuntary
termination without Cause, other than on account of Disability, or resignation
for Good Reason, in each case prior to the applicable Vesting Date, and (ii) if
the Participant executes, delivers, and does not revoke a waiver and release
agreement, substantially in the form attached hereto as Exhibit B (with such
revisions as McClatchy may reasonably request), within 45 days of the
Participant’s termination date, in which case payment shall be made on the first
regular payroll date occurring on or after the 10th day following the lapse of
the revocation period under the waiver and release agreement.

 

Cause. For purposes of this Plan, “Cause” means (a) a willful failure by the
Participant to substantially perform the duties of his or her position with
McClatchy or any subsidiary, other than a failure resulting from the
Participant’s complete or partial incapacity due to physical or mental illness
or impairment, or (b) a willful act by the Participant which constitutes gross
misconduct and which is materially injurious to McClatchy. No act, or failure to
act, by the Participant shall be considered “willful” unless committed without a
reasonable belief that the act or omission was in McClatchy’s best interest.

 

Good Reason. For purposes of this Plan, “Good Reason” means, with respect to a
Participant, the occurrence of any of the following circumstances, without the
Participant’s express written consent, unless, if correctable, such
circumstances are fully corrected within 30 days of the notice of termination
given in respect thereof: (a) a material diminution in the Participant’s base
compensation; (b) a material diminution in the Participant’s authority, duties,
or responsibilities; or (c) a change in the geographic location at which the
Participant must perform the duties from Sacramento, California; provided
further that a resignation shall not be considered to have been on account of
Good Reason unless the Participant provides McClatchy not less than 60 days’
advance notice in writing within 90 days of the initial occurrence of the
condition that is the basis for such Good Reason and McClatchy does not correct
the condition in the time frame described above.

 

Disability. For purposes of this Plan, “Disability” means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which has lasted, or can be
expected to last, for a continuous period of not less than six months or which
can be expected to result in death.

 

Leave of Absence. For purposes of this Plan, a Participant’s employment does not
terminate when the Participant goes on a bona fide leave of absence that was
approved by McClatchy in writing if the terms of the leave provide for continued
service crediting, or when continued service crediting is required by applicable
law. The Participant’s employment terminates in any event when the approved
leave ends unless the Participant immediately returns to active employee work.
The Committee determines, in its sole discretion, which leaves count for this
purpose and when the Participant’s employment terminates for purposes of this
Plan.

 



 2 

 

 

Amendment and Termination. Except as required by applicable law, no amendment to
the Plan on or after the Effective Date will reduce the rights of Participants
to any Retention Award payable under this Plan. The Plan shall automatically
terminate following satisfaction of any and all obligations under the Plan. Plan
amendments will require shareholder approval only to the extent required by
applicable law.

 

 3 

 

 

EXHIBIT A

 

PARTICIPANTS

 

 

  Participants Retention Award 1. Mark Zieman $ 675,000   2. Elaine Lintecum $
475,000 3. Christian Hendricks $ 465,000 4. Billie McConkey $ 440,000 5. Tim
Grieve $ 400,000 6. Andrew Pergam $ 325,000 7. Terrence Geiger $ 300,000

  

 A-1 

 

 

EXHIBIT B

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and General Release Agreement (the “Agreement”) is being entered
into between [____________] (“Employee”) and The McClatchy Company, a Delaware
corporation (the “Company”), in connection with the termination of Employee’s
employment with the Company as of [Month, Day], [Year] (the “Termination Date”),
in consideration of the retention payment (the “Retention Award”) provided to
Employee pursuant to and in accordance with The McClatchy Company 2017 Senior
Executive Retention Plan (the “Plan”). Employee and the Company are referred to
collectively as the “Parties.”

 

1.       General Release. Except for any rights granted under this Agreement,
Employee, for himself, and for his heirs, assigns, executors and administrators,
hereby releases, remises and forever discharges the Company, its parents,
subsidiaries, joint ventures, affiliates, divisions, predecessors, successors,
assigns, and each of their respective directors, officers, partners, attorneys,
shareholders, administrators, employees, agents, representatives, employment
benefit plans, plan administrators, fiduciaries, trustees, insurers and
re-insurers, and all of their predecessors, successors and assigns
(collectively, the “Releasees”) of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Employee ever had,
may have had, now has, or that Employee’s heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of or related to
Employee’s employment with the Company, the termination of that employment, or
any act or omission which has occurred at any time up to and including the date
of the execution of this Release (the “Released Claims”).

 

a.       Released Claims. The Released Claims released include, but are not
limited to, any claims for monetary damages; any claims related to Employee’s
employment with the Company or the termination thereof; any claims to severance
or similar benefits (except as provided below in Section 1.c.); any claims to
expenses, attorneys’ fees or other indemnities; any claims to options or other
interests in or securities of the Company; any claims based on any actions or
failures to act that occurred on or before the date of this Agreement; and any
claims for other personal remedies or damages sought in any legal proceeding or
charge filed with any court or federal, state or local agency either by Employee
or by any person claiming to act on Employee’s behalf or in Employee’s interest.
Employee understands that the Released Claims may have arisen under different
local, state and federal statutes, regulations, or common law doctrines.
Employee hereby specifically, but without limitation, agrees to release all
Releasees from any and all claims under each of the following laws:

 



 B-1 

 

 

i.       Antidiscrimination laws, such as Title VII of the Civil Rights Act of
1964, as amended, and Executive Order 11246 (which prohibit discrimination based
on race, color, national origin, religion, or sex); Section 1981 of the Civil
Rights Act of 1866 (which prohibits discrimination based on race or color); the
Americans with Disabilities Act and Sections 503 and 504 of the Rehabilitation
Act of 1973 (which prohibit discrimination based upon disability); the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.
(which prohibits discrimination on the basis of age); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the California Fair
Employment and Housing Act, California Government Code Section 12900 et seq.
(which prohibits discrimination based on protected characteristics including
race, color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave); the California Equal Pay Law (which
prohibits paying men and women unequal pay for equal work), California Labor
Code Section 1197.5; the Unruh Civil Rights Act, California Civil Code Section
51 et seq. (which prohibits discrimination based on age, sex, race, color,
religion, ancestry, national origin, disability, medical condition, marital
status, or sexual orientation); or any other local, state or federal statute,
regulation, common law or decision concerning discrimination, harassment, or
retaliation on these or any other grounds or otherwise governing the employment
relationship.

 

ii.       Other employment laws, such as the federal Worker Adjustment and
Retraining Notification Act of 1988 and the California Worker Adjustment and
Retraining Notification Act, California Labor Code Sections 1400 et seq. (known
as WARN laws, which require advance notice of certain workforce reductions); the
Employee Retirement Income Security Act of 1974 (which, among other things,
protects employee benefits); the Fair Labor Standards Act of 1938 (which
regulates wage and hour matters); the Family and Medical Leave Act of 1993
(which requires employers to provide leaves of absence under certain
circumstances); the California Labor Code (which regulates employment and wage
and hour matters); the California Family Rights Act of 1993, California
Government Code Section 12945.1 et seq. (which requires employers to provide
leaves of absence under certain circumstances); and any other federal, state, or
local statute, regulation, common law or decision relating to employment,
reemployment rights, leaves of absence or any other aspect of employment.

 

iii.       Other laws of general application, such as federal, state, or local
laws enforcing express or implied employment agreements or other contracts or
covenants, or addressing breaches of such agreements, contracts or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.

 



 B-2 

 

 

b.       Participation in Agency Proceedings. Nothing in this Agreement shall
prevent Employee from filing a charge (including a challenge to the validity of
this Agreement) with the Equal Employment Opportunity Commission (the “EEOC”),
the National Labor Relations Board (the “NLRB”), the California Department of
Fair Employment and Housing (the “DFEH”), or other similar federal, state or
local agency, or from participating in any investigation or proceeding conducted
by the EEOC, the NLRB, the DFEH or similar federal, state or local agencies.
However, by entering into this Agreement, Employee understands and agrees that
Employee is waiving any and all rights to recover any monetary relief or other
personal relief as a result of any such EEOC, NLRB, DFEH or similar federal,
state or local agency proceeding, including any subsequent legal action.
Notwithstanding the foregoing, nothing in this Agreement prohibits or restricts
Employee (or Employee’s attorney) from filing a charge or complaint with the
Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority (“FINRA”), or any other securities regulatory agency or
authority. Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any securities regulatory agency or
authority or otherwise participate in any investigation or proceeding that may
be conducted by any securities regulatory agency or authority without notice to
the Company. This Agreement does not limit Employee’s right to receive an award
for information provided to the SEC staff or any other securities regulatory
agency or authority.

 

c.       Claims Not Released. The Released Claims do not include claims by
Employee for: (1) payment of the Retention Award under the Plan; (2) vested
benefits under any the Company-sponsored benefits plan, including equity awards
under The McClatchy Company 2012 Omnibus Incentive Plan (or a successor plan);
(3) any rights for indemnification, or advancement of indemnification expenses,
under the Company’s certificate of incorporation or Bylaws; and (4) any rights
that cannot by law be released by private agreement.

 

d.       Waiver of Rights under California Civil Code Section 1542. Employee
further acknowledges that Employee has read Section 1542 of the Civil Code of
the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which Employee is not now aware, unless Employee voluntarily
chooses to waive this right. Even though Employee is aware of this right,
Employee nevertheless hereby voluntarily waives the right described in Section
1542 and any other statutes of similar effect, and elects to assume all risks
for claims that now exist in Employee’s favor, known or unknown, arising from
the subject matter of the Release. Employee acknowledges that different or
additional facts may be discovered in addition to what Employee now knows or
believes to be true with respect to the matters released in this Agreement, and
Employee agrees that this Agreement will be and remain in effect in all respects
as a complete and final release of the matters released, notwithstanding any
such different or additional facts.

 

e.       No Existing Claims or Assignment of Claims. Employee represents and
warrants that he has not previously filed or joined in any claims that are
released in this Agreement and that he has not given or sold any portion of any
claims released herein to anyone else, and that he will indemnify and hold
harmless the Company and the Releasees from all liabilities, claims, demands,
costs, expenses and/or attorneys’ fees incurred as a result of any such prior
assignment or transfer.

 



 B-3 

 

 

f.       Defend Trade Secrets Act. Pursuant to 18 USC § 1833(b), an individual
may not be held liable under any criminal or civil federal or state trade secret
law for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

g.       Acknowledgement of Legal Effect of Release. BY SIGNING THIS AGREEMENT,
EMPLOYEE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS HE MAY HAVE HAD TO PURSUE OR
BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE RELEASEES,
INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR RELATE TO
EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL OF TIME UP
TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT. EMPLOYEE FURTHER
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE IS PROMISING NOT TO PURSUE
OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING MONETARY OR OTHER RELIEF.

 

2.       General Provisions. This Agreement contains the entire understanding
and agreement between the Parties relating to the subject matter of this
Agreement, and supersedes any and all prior agreements or understandings between
the Parties pertaining to the subject matter hereof. This Agreement may not be
altered or amended except by an instrument in writing signed by both Parties.
Employee has not relied upon any representation or statement outside this
Agreement with regard to the subject matter, basis or effect of this Agreement.
This Agreement will be governed by, and construed in accordance with, the laws
of the State of California, excluding the choice of law rules thereof. This
Agreement will be binding upon and inure to the benefit of the Parties and their
respective representatives, successors and permitted assigns. If any one or more
of the provisions of this Agreement, or any part thereof, will be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder of this Agreement will not in any way be affected or impaired
thereby.

 

3.       No Admission; Attorneys Fees. Employee agrees that nothing contained in
this Agreement will constitute or be treated as an admission of liability or
wrongdoing by either Employee or the Company. In any action to enforce the terms
of this Agreement, the prevailing Party will be entitled to recover its costs
and expenses, including reasonable attorneys’ fees.

 

4.       ADEA Acknowledgement/Time Periods. With respect to the General Release
in Section 1 of this Agreement, Employee agrees and understands that by signing
this Agreement, Employee is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.
Employee acknowledges that he has carefully read and understands this Agreement
in its entirety and executes it voluntarily and without coercion.

 

a.       Consideration Period. Employee is hereby advised to consult with a
competent, independent attorney of Employee’s choice, at Employee’s expense,
regarding the legal effect of this Agreement before signing it. Employee shall
have forty-five (45) days from receipt of this Agreement to consider whether to
execute it, but Employee may voluntarily choose to execute this Agreement before
the end of the forty-five (45) day period.

 



 B-4 

 

 

b.       Revocation Period. Employee understands that Employee has seven (7)
days following his execution of this Agreement to revoke it in writing, and that
this Agreement is not effective or enforceable until after this seven (7) day
period has expired without revocation. If Employee wishes to revoke this
Agreement after signing it, Employee must provide written notice of Employee’s
decision to revoke the Agreement to the Company, Attention: [Company
representative name, address and email address], by no later than 12:01 a.m. on
the eighth (8th) calendar day after the date by which Employee has signed this
Agreement (the “Revocation Deadline”).

 

5.       Execution. Employee understands and agrees that this Agreement shall be
null and void and have no legal or binding effect whatsoever if: (1) Employee
signs but then timely revokes the Agreement before the Revocation Deadline or
(2) the Agreement is not signed by Employee on or before the forty-fifth (45th)
day after Employee receives it.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 B-5 

 

 

By signing below, Employee represents and warrants that EMPLOYEE has full legal
capacity to enter into this Agreement, Employee has carefully read and
understands this Agreement in its entirety, has had a full opportunity to review
this Agreement with an attorney of Employee’s choosing, and has executed this
Agreement voluntarily, without duress, coercion or undue influence.

 

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, has agreed to
the terms and conditions of this Agreement as of the date set forth below.

  

  EMPLOYEE:               [_____________]       Date: _________________, 20___

  

 B-6 

 

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION

OF 45-DAY CONSIDERATION PERIOD

 

I, [_____________], understand that I have forty-five (45) days within which to
consider and execute the attached Waiver and General Release Agreement. However,
after having an opportunity to consult counsel, I have freely and voluntarily
elected to execute the Waiver and General Release Agreement before such
forty-five (45) day period has expired.

 

      Date   Signature

 



 B-7 

 

 

 

 

